Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-8-2006

Spring Creek Holding v. Keith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1889




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Spring Creek Holding v. Keith" (2006). 2006 Decisions. Paper 607.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/607


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                          No. 05-1889


                      SPRING CREEK HOLDING COMPANY, INC.,
                                HILLEL MEYERS,
                             SEYMOUR SVIRSKY, AND
                             METAIRIE CORPORATION,

                                                             Appellees,
                                                v.

                                       MARVIN KEITH,

                                                           Appellant.



                      On Appeal from the United States District Court
                                for the District of New Jersey
                                  D.C. Civil No. 02-CV-376
                       District Judge: The Honorable Jose L. Linares


                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                      June 28, 2006

           Before: BARRY, VAN ANTWERPEN, and SILER*, Circuit Judges.

                               (Opinion Filed: August 8, 2006)
                                            ____

                                            OPINION



       *
         Honorable Eugene E. Siler, Jr., Circuit Judge, United States Court of Appeals for the Sixth
Circuit, sitting by designation.
SILER, Circuit Judge

       In this appeal, we consider whether the district court abused its discretion in denying

preliminary injunctive relief to Defendant-Appellant Marvin Keith. Having considered the

parties’ arguments, we will affirm the judgment of the district court.1

       Because the parties are familiar with the facts of the case, it is unnecessary for us to

recite them here. Keith asserts that he owns the controlling ownership interest in Metairie

Corporation and Spring Creek Holding Company, companies that own a certain parcel of

property in New Jersey. Plaintiffs Spring Creek Holding Company, Hillel Meyers, Seymour

Svirksy and Metairie Corporation assert that Meyers and Svirsky are the controlling owners.

       The district court did not abuse its discretion, commit an obvious error of law, or make

a serious mistake in considering the proof in finding that (1) monetary damages would

provide Keith adequate relief should his underlying claims be successful; and (2) the sale of

Metairie’s assets was not imminent. See Acierno, 40 F.3d at 653. In addition, Keith failed

to demonstrate that he is likely to succeed on the merits of his underlying claims, Am. Tel.

& Tel. Co. v. Winback and Conserve Program, Inc., 42 F.3d 1421, 1427 (3d Cir. 1994), as

is necessary to support the issuance of a preliminary injunction, and we accordingly discern

no impropriety with the district court’s denial of the injunction.




       1
          We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1). We review the district court’s
denial of the preliminary injunction for an abuse of discretion and the factual findings underlying
the district court’s decision for clear error. Acierno v. New Castle County, 40 F.3d 645, 652-53 (3d
Cir. 1994).